DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                EDDIE T. NEAL,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D19-138

                           [February 21, 2019]

    Appeal order denying rule 3.853 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-1998-CF-004715-AXXX-MB.

   Eddie T. Neal, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.